Citation Nr: 1112089	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to a compensable rating for impotence. 

3.  Entitlement to a compensable rating for nephropathy. 

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Winston-Salem, North Carolina, (hereinafter RO).  The case was remanded for additional development by the Board in May 2009 and the available treatment records requested therein have been obtained.  

In January 2009, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 
 

FINDINGS OF FACT

1.  Diabetes requires insulin and a restricted diet but does not require regulation of activities as defined by regulation.  

2.  A penile deformity is not demonstrated. 

3.  Nephropathy is not manifested by albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema; physicians have found that the Veteran's hypertension is not due to diabetes.  

4.  Coronary artery disease is not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  The service connected disabilities are coronary artery disease, rated as 30 percent disabling; diabetes mellitus, type II with nephropathy and impotence, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity due to diabetes, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity due to diabetes, rated as 10 percent disabling; the service connected disabilities combine to a level of 60 percent disabling

6.  The Veteran reports education through one year of high school and employment as a truck driver; he reports that he became too disabled to work in July 2005. 

7.  Service connected disability, by itself, does not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).   

2.  The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, DC 7522 (2010).

3.  The criteria for a compensable rating for nephropathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, DCs 7101, 7541 (2010).

4.  The criteria for an evaluation in excess of 30 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 4.104, DC 7005 (2010).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by multiple letters, to include one dated in June 2008 that contained the relevant rating criteria and an August 2005 letter that provided the Veteran with the criteria for a grant of TDIU.  The notification letters in their totality have served to inform the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports, VA and private clinical reports and reports from VA examinations have been obtained.  The reports from the VA examinations and clinical evidence, to include the VA outpatient treatment records dated through October 2009 obtained as directed by the May 2009 remand, contain sufficient clinical evidence to determine the proper ratings to be assigned for the conditions at issue and whether the Veteran is entitled to TDIU.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  Regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  Note 1 following DC 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2010). 

Service connection for diabetes was granted on the basis of the statutory presumption that the condition was due to exposure to herbicides associated with the Veteran's service in the Republic of Vietnam by a September 2002 rating decision.  A 20 percent rating was assigned under DC 7913.  Thereafter, a November 2004 rating decision granted service connection for additional disability that was listed as "coronary artery disease status post CABG [coronary artery bypass graft] associated with diabetes mellitus, type II with nephropathy and impotence."  A 30 percent rating was assigned for such disability under DC 7005.  The November 2004 rating decision also continued the 20 percent rating under DC 7913, with the disability rated under this diagnostic code now listed as "diabetes mellitus, type II with nephropathy and impotence."  The November 2004 rating decision also granted special monthly compensation for the loss of use of a creative organ and denied entitlement to service connection for hypertension, to include as secondary to diabetes.  These ratings have been continued until the current time.

As listed above, increased compensation may be granted under DC 7913 if diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  The clinical evidence clearly reflects that the Veteran's diabetes requires insulin and a restricted diet; as such, a 40 percent rating could be assigned under DC 7913 if there is medical evidence that the Veteran's diabetes requires the regulation of the activities, defined by regulation as "avoidance of strenuous occupational and recreational activities."  Camacho, supra.  In this regard, the most recent VA compensation examination in November 2007 included the notation from the physician that the Veteran was not restricted in the ability to perform strenuous activities.  In addition, a June 2002 "Physician's Statement for Diabetes" noted that the Veteran's diabetes did require insulin and a restricted diet but not the regulation of activities.  Finally, it was the conclusion by the VA physician who conducted the February 2006 VA examination that the Veteran's diabetes did not require the regulation of activities aside from the Veteran not being able to work as a truck driver due to being dependent on insulin. 

While a private physician in October 2008 noted that the Veteran should not engage in such activities as lifting, pulling, or pushing greater than ten pounds or perform rapid or repetitive motion of the upper extremities, significant non-service connected disability was noted on this report, to include electromyographic findings suggestive of a C5 radiculopathy, evidence of entrapment of the left ulnar nerve, capsulitis of the left shoulder and a rotator cuff tear of the right shoulder.  This statement also did not find the Veteran to be disabled due solely to diabetes, as she found that the Veteran's disability picture was the result of "multiple problems."  In addition, while the record reveals a conclusion by a private examiner in December 2006 that the Veteran's diabetes required the regulation of activities, review of the remaining medical evidence of record, to include the VA outpatient treatment reports dated through October 2009, does not reflect medical evidence that the Veteran's diabetes requires the regulation of activities as defined by regulation.  In this regard, the Veteran was actually encouraged to exercise regularly after an October 2, 2009, visit to a VA outpatient clinic and for 30 minutes a day after such a visit on August 21, 2009.  There otherwise being insufficient medical evidence for the Board to reject the conclusion by a VA physician at the most recent VA examination that the Veteran's diabetes did not restrict the Veteran's ability to perform strenuous activities in favor of that rendered by the private examiner in December 2006, the Board finds that a 40 percent rating cannot be assigned under the general rating criteria codified at DC 7913.

As for whether a separate compensable rating may be assigned for the Veteran's impotence, because the Veteran has already been awarded special monthly compensation for the loss of use of a creative organ, it not clear what additional compensation may be assigned due to his condition that would not violate the principle against pyramiding, or employing the rating schedule as a vehicle for compensating a claimant twice or more for the same symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14.  Nevertheless, DC 7522 does provide for a single compensable (20 percent) rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  However, at the most recent VA compensation examination in November 2007, the genitourinary examination noted that ejaculation was normal and the examination of the penis was normal.  As such, it is not shown that any loss of erectile power is accompanied by a deformity of the penis such that a separate compensable rating may be assigned for the Veteran's impotence.    

With respect to whether a separate rating may be assigned for nephropathy, a compensable rating for renal dysfunction as set forth at 38 C.F.R. § 4.115a would require albumin constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling as specified under diagnostic code 7101.  Under 38 C.F.R. § 4.104, DC 7101, a 10 percent rating for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A note following DC 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

The most recent VA diabetes examination conducted in November 2007, resulted in the conclusion by the examiner that the Veteran's nephropathy resulted in no significant occupational effects and no effects on usual daily activities.  Laboratory testing in conjunction with this examination noted a creatinine of 1.1 and a BUN (blood urea nitrogen) of 14, both of which are indicative of normal liver functioning.  The medical evidence does not otherwise show that nephropathy associated with the Veteran's diabetes is manifested by albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema.  As for hypertension, while the record demonstrates hypertension and prescription of anti-hypertensive medication, multiple physicians have found that the Veteran's hypertension is not due to diabetes.  (See eg. reports from February 2006 and November 2007 VA examinations.).  As such, a compensable rating for disability due to nephropathy cannot be assigned.  

Turning to the rating assigned for coronary artery disease, a rating in excess of the 30 percent evaluation assigned for this condition would require more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  Pertinent evidence to this issue includes a report from an October 2004 VA examination that referenced a normal June 2004 stress test and a METs level of 6.  The physical examination revealed an essentially normal cardiac size and sounds with no evidence of deep venous thrombosis.  A February 2006 VA examination noted a history of METs of 7-8.  The examination of the heart again showed a normal heart size and sounds with no evidence of peripheral vascular disease or peripheral edema.  

Findings from a November 2007 VA examination included stress testing that resulted in a 10 METs capability.  Testing for left ventricular dysfunction showed an ejection fraction of greater than 50 percent.  An echocardiogram showed a normal heart size and it was noted that there was no history of congestive heart disease.  The examiner stated that the Veteran's coronary artery disease did not result in any significant occupational effects and no effects on usual daily activities.  

The reports from the above examinations do not reflect episodes of congestive heart, nor do they show that a workload less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Left ventricular ejection fraction is shown to be over 50 percent, not the 30 to 50 percent required for a rating in excess of 30 percent under DC 7005.  Review of the remaining evidence does not reflect findings warranting the assignment of a rating in excess of 30 percent under the criteria codified at DC 7005.  As such, a rating in excess of 30 percent may not be assigned for the Veteran's coronary artery disease.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations discussed above are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Board has also considered the lay statements contained in the record, to include in sworn testimony to the undersigned at the January 2009 hearing and written contentions in the May 2006 notice of disagreement and December 2006 substantive appeal, asserting that increased ratings should be assigned for the disabilities addressed above.  In this regard, when rendering its decisions, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms associated with diabetes, impotence, nephropathy, and coronary artery disease because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability associated with his service connected conditions according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's serve connected disabilities addressed above has been provided by the medical personnel who have examined him during the current appeal, to include during the VA examinations in February 2006 and November 2007 and the referenced VA outpatient treatment in August and October 2009.  The medical findings (as provided in these examination and outpatient treatment reports) have in substance addressed the criteria under which the Veteran's service connected conditions have been evaluated.  In short therefore, while the Board fully respects the Veteran's sincere assertions with respect to the claims for increased ratings on appeal, it finds the probative weight of this positive evidence to be overcome by the more objective negative clinical evidence cited above.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the doctrine of reasonable doubt is not for application and the claims for increased ratings must be denied.  Gilbert, 1 Vet. App. at 49.   

B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The service connected disabilities are coronary artery disease, rated as 30 percent disabling; diabetes mellitus, type II with nephropathy and impotence, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity due to diabetes, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity due to diabetes, rated as 10 percent disabling.  The service connected disabilities, combined under 38 C.F.R. § 4.25, are considered 60 percent disabling. 

As shown above, the service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

The Board notes initially that the Social Security Administration (SSA) found in an April 2007 decision that the Veteran was disabled since August 2005 under the guidelines of that agency.  In its April 2007 redetermination, the SSA listed the Veteran's disabilities as hypertension, coronary artery disease, diabetes, degenerative disc disease, and degenerative joint disease.  This decision notwithstanding, the Board is not required to find that service-connected diabetes precludes employment.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  

On a TDIU application filed in July 2005, the Veteran reported education through one year of high school and employment as a truck driver from 1993 to 2005.  He reports that he became too disabled to work in July 2005. 

The VA examiner who conducted the most recent compensation examination in November 2007 found that although the Veteran was unable to maintain a truck driver's license due to his being dependent on insulin to manage his diabetes and that physical employability was "problematic" due to coronary artery disease, sedentary employment was not precluded by the Veteran's medical conditions.  With respect to the Veteran's ability to drive a truck, the October 2004 VA examination resulted in a conclusion by the examiner that the Veteran's diabetes and coronary artery disease did not prevent him from driving long distances, and that he was still able to work as a long distance truck driver "without problems except that he does not like the long hours involved."  It is noted that the Veteran was said to require insulin well prior to October 2004 (See eg. June 2002 Physician's Statement for Diabetes completed by a private physician).  

Additional pertinent evidence includes the previously discussed October 2008 private physician's statement.  While this physician found that the Veteran had no transferrable skills and that he was permanently and totally disabled for gainful employment, it is again noted that this physician referred to non service connected conditions to include entrapment of the left ulnar nerve, capsulitis of the left shoulder, and a rotator cuff tear of the right shoulder in describing the Veteran's disability picture, and did not go so far as to say that service connected residuals, by themselves, rendered the Veteran unemployable.  

The Veteran has submitted a copy of a regulation indicating that employment as a commercial vehicle driver is prohibited for individuals who are insulin dependent diabetics, and the previously referenced December 2006 private physician's statement that found that the Veteran's diabetes required the regulation of activities noted that the Veteran was disabled for present and future employment as a truck driver due to his being an insulin dependent diabetic.  He also noted that the Veteran could do no prolonged sitting, standing or walking due to the peripheral neuropathy that resulted from his diabetes and that the Veteran had no transferable skills.   

The Board acknowledges that service connected residuals undoubtedly impact employment to some extent, particularly the Veteran's chosen occupation as a commercial truck driver.  However, to conclude that all forms of employment are  precluded by service connected disability would not be reasonable given the evidence as set forth above.  As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993): 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  Van Hoose, 4 Vet. App. at 363.

Thus, in this case, as in Van Hoose, it is the Board's conclusion that all employment, even sedentary, has not been precluded due solely to service-connected disability.  As indicated, the most recent opinion of a VA physician was that sedentary employment is not precluded, and the fact that the Veteran's condition is not severe as to prevent regular exercise weighs against a conclusion that he is so disabled that all work could not be accomplished.  As such, the Board finds that the probative weight of the December 2006 opinion is outweighed by the totality of the other medical evidence and opinion, in particular the opinion of the VA physician who conducted the most recent VA examination.    Thus, the RO's decision not to refer this issue to the Director of Compensation and Pension Service for consideration of a TDIU was correct.  

In making the above determination, the Board does not find from a review of the evidence of record that the credibility of the Veteran's written or sworn communications with regard to this issue is in significant question.  He is not, however, competent to make a determination as to whether he is unemployable solely due to service connected disability under the pertinent legal criteria.  In short therefore and for the reasons stated above, the Board finds that the probative weight of the negative evidence exceeds the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to a compensable rating for impotence is denied. 

Entitlement to a compensable rating for nephropathy is denied. 

Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, is denied.  

Entitlement to a TDIU is denied.    



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


